 



Exhibit 10.1
Execution Version
AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(John F. Crowley)
     This AMENDMENT, dated as of February 5, 2008 (this “Amendment”), by and
between (i) Amicus Therapeutics, Inc., a Delaware corporation having an office
at 6 Cedar Brook Drive, Cranbury, New Jersey 08512 (the “Company”) and (ii) John
F. Crowley, an individual residing at 15 Leonard Court, Princeton, New Jersey
08540 (“Employee”), amends that certain Amended and Restated Employment
Agreement, dated as of April 18, 2006 (the “Agreement”), by and between the
Company and Employee. Capitalized terms used herein without definition shall
have the same meaning for such terms as set forth in the Agreement.
     WHEREAS, the parties to this Amendment wish to modify the medical expense
reimbursement provision set forth in the Agreement on the terms and conditions
set forth herein, but to keep all other terms and provisions of the Agreement in
full force and effect;
     NOW, THEREFORE, for good and valuable consideration the sufficiency of
which is acknowledged and received, the parties to this Amendment hereby agree
as follows:
     1. The first sentence of Section 3.3(c) entitled “Medical Expenses” shall
remain in full force and effect. The first sentence reads (and shall continue to
read) as follows:

    “Effective May 1, 2006, the Company shall secure and maintain during the
Employment Term, at the expense of the Company, an Executive Medical
Reimbursement Contract with First Rehabilitation Life Insurance Company of
America, or a plan with another insurer providing substantially similar
benefits, covering Employee, Employee’s spouse and Employee’s dependents (the
“Health Plan Contract”).”

     2. The remainder of Section 3.3(c) entitled “Medical Expenses” shall be
restated in its entirety as follows:

    “The Company shall pay to Employee a quarterly amount equal to $55,000 in
cash to cover all out-of-pocket medical expenses incurred or accrued by
Employee, Employee’s spouse and Employee’s dependents from and after January 1,
2008. This amount shall be paid to Employee on the first day of each calendar
quarter. With respect to this amount, the Company shall make corresponding
gross-up payments on behalf of Employee on a quarterly basis to the appropriate
federal and state taxing authorities (or shall otherwise appropriately withhold
and reserve such payments on behalf of Employee so as to provide for the direct
payment to the appropriate taxing authorities at the required time). The
benefits and payments set forth in this paragraph shall continue for a period of
twelve (12) months following Employee’s death or Disability (as defined in
Section 5.5).”

 



--------------------------------------------------------------------------------



 



     3. The parties further agree that the amount of all out-of-pocket medical
expenses incurred or accrued by Employee, Employee’s spouse or Employee’s
dependents on or prior to December 31, 2007, and for which reimbursement would
have (or could have) been obtained under Section 3.3(c) of the Agreement prior
to the operation of this Amendment shall be paid by the Company to Employee in
one lump sum in cash upon the signing of this Amendment by the Company and
Employee.
     4. The Agreement, as amended by this Amendment, contains the entire
understanding of the parties, and any reference on or after the date of this
Amendment to the Agreement shall mean such Agreement as amended by this
Amendment. In all other respects, the terms and provisions of the Agreement
survive the execution of this Amendment and continues in full force and effect
     IN WITNESS WHEREOF, the parties have executed this Amendment to Amended and
Restated Employment Agreement as of the date first set forth above.

                  /s/ John F. Crowley       JOHN F. CROWLEY           

            AMICUS THERAPEUTICS, INC.
      By:   /s/ James E. Dentzer         Name:   James E. Dentzer       
Title:   Chief Financial Officer     

 